Pee Cueiam.
The record in this case reveals these facts. In the petition for compensation the petitioner states: “I was assisted in loading an automobile truck with crates of live poultry, when I slipped from the truck to the ground, injuring the right side of my body and leg.” On March 12th, 1925, the workmen’s compensation bureau found that the petitioner “is not suffering from injury and that he suffered no permanent injury in said accident. He has been fully paid and compensated for all temporary disabilities growing out of said accident. He now suffers, and since August 4th, 1925, has suffered from disease.” The petition was therefore dismissed. This judgment was reversed by the Hudson County Court of Common Pleas on the ground that the petitioner suffered injuries “partial in character, permanent in quality, amounting to fifteen per cent. (15%) of total and permanent disability.” The court cites no evidence on which this judgment is based and we are unable to find any such evidence in the record. The most we can find is, the petitioner testified: “I feel pain in my veins and my hip and thigh. I feel pain. I can hardly walk.” Dr. John Boti testified, the. accident probably precipitated some rheumatic condition, a toxic condition. Dr. Joseph M. Rector testified: “A. The man has a previous gonorrhea and it hhs not been completely cured, and the man is .being infected both from the condition of his inguinal glands and also from his mouth.” The certiorari prayed for in the rule to show cause will be allowed diréeted to the Court of Common Pleas of Hudson county.